Exhibit 10.2


THIRD AMENDMENT TO
XENIA HOTELS & RESORTS, INC., XHR HOLDING, INC. AND XHR LP
2015 INCENTIVE AWARD PLAN


THIS THIRD AMENDMENT TO XENIA HOTELS & RESORTS, INC., XHR HOLDING, INC. AND XHR
LP 2015 INCENTIVE AWARD PLAN (this “Third Amendment”), dated as of April 30,
2020, is made and adopted by the Board of Directors (the “Board”) of Xenia
Hotels & Resorts, Inc., a Maryland corporation (the “Company”). Capitalized
terms used but not otherwise defined herein shall have the respective meanings
ascribed to them in the Plan (as defined below).


RECITALS


WHEREAS, the Company maintains the Xenia Hotels & Resorts, Inc., XHR Holding,
Inc. and XHR LP 2015 Incentive Award Plan (the “Plan”);


WHEREAS, pursuant to Section 12.1(a) of the Plan, the Plan may be wholly or
partially amended at any time or from time to time by the Board; and


WHEREAS, the Company desires to amend the Plan as set forth herein.


NOW, THEREFORE, BE IT RESOLVED, that the Plan is hereby amended as set forth
herein.


AMENDMENT


1.    The subsection (d) of Section 11.4 of the Plan is hereby amended and
restated in the entirety as follows:


“(d) Determine the terms and conditions of any Award granted pursuant to the
Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;”


2.    This Third Amendment shall be and is hereby incorporated in and forms a
part of the Plan.


3.    Except as expressly provided herein, all terms and provisions of the Plan
shall remain in full force and effect.








[Signature Page Follows]




--------------------------------------------------------------------------------




I hereby certify that the foregoing Third Amendment was duly adopted by the
Board of Directors of Xenia Hotels & Resorts, Inc. on April 30, 2020.


Executed on this 30th day of April, 2020.
 
 
 
/s/ Taylor C. Kessel
 
 
 
 
Taylor C. Kessel
 
 
 
Senior Vice President and General Counsel







